              Case 3:21-cv-00259-MPS Document 1 Filed 03/01/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT



 LUIGIO ZACCARIELLO
           Plaintiff

 v.                                                   CASE #:

 JUSTIN GAGNE;
 ALLONS ENTERPRISES, LLC
           Defendants                                 MARCH 1, 2021


                                       NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332 and 1441(b), the defendants,

Justin Gagne (“Gagne”) and Allons Enterprises, LLC (“Allons”) (hereinafter collectively referred

to as “Defendants”), contemporaneously with the filing of this notice, is effecting the removal of

the below referenced action from the Judicial District of New Haven at New Haven Superior Court

of Connecticut to the United States District Court for the District of Connecticut. The removal is

based, specifically, on the following grounds:

                              PLEADINGS, PROCESS, AND ORDERS

         1.        On February 16, 2021, Plaintiff Luigio Zaccariello (hereinafter referred to as

“Plaintiff”) commenced the above-entitled civil action in the Judicial District of New Haven at

New Haven Superior Court for the State of Connecticut by filing a Complaint therein entitled

Zaccariello, Luigio v. Gagne, Justin et al., bearing Docket Number NNH-CV21-6111445-S.

True and correct copies of the following documents are attached hereto and incorporated herein

by reference as follows:




4826-8741-4749.1                                                                           Page 1 of 5
              Case 3:21-cv-00259-MPS Document 1 Filed 03/01/21 Page 2 of 5




                   a.     Exhibit 1 Complaint;

                   b.     Exhibit 2 Summons;

                   c.     Exhibit 3 Return of Service; and

                   d.     Exhibit 4 State Court Docket Sheet.

         2.        Plaintiff’s Summons and Complaint was served via certified mail and received by

Allons on February 8, 2021. It is unclear as to whether Gagne received Plaintiff’s Summons and

Complaint.

         3.        The attached exhibits constitute all process, pleadings, and orders served upon the

Defendants.

                                              DIVERSITY

         4.        This is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1332, in that the matter in controversy is expected to exceed the sum of $75,000.00,

exclusive of interest and costs, and is between citizens of different states. Accordingly, this

action is one that may be removed to this Court by Defendants pursuant to 28 U.S.C. § 1441.

         5.        As alleged in the Complaint, Plaintiff is a resident of Durham, Connecticut.

         6.        As alleged in the Complaint, Gagne is a resident of Saint Pauls, North Carolina.

Similarly, the Plaintiff alleges Allons is a limited liability company located in Saint Pauls, North

Carolina.

         7.        Corporate citizenship is determined by a corporation’s state of incorporation and

the location of its principal place of business. See 28 U.S.C. § 1332(c)(1). As such, Allons is a

North Carolina citizen. Accordingly, complete diversity exists between Plaintiff and the

Defendants.




4826-8741-4749.1                                                                            Page 2 of 5
              Case 3:21-cv-00259-MPS Document 1 Filed 03/01/21 Page 3 of 5




                                   AMOUNT IN CONTROVERSY

         8.        Plaintiff’s Complaint alleges three claims against the Defendants: (1) negligence;

(2) common-law recklessness; and (3) statutory recklessness. See Complaint – Exhibit 1.

According to Plaintiff, he was rear-ended by a vehicle driven by Gagne and owned by Allons.

Plaintiff claims that due to the subject collision he was caused to suffer the following non-

exhaustive list of injuries: (1) chipped teeth; (2) a nasal fracture; (3) a traumatic brain injury;

(4) a medial meniscus tear; (5) a concussion; and (6) certain cognitive functioning issues. As a

result, the Defendants expect Plaintiff will seek at least $75,000.00 exclusive of fees and costs

based upon all injuries alleged by Plaintiff.

         9.        In removing this action, the Defendants do not admit any allegations and do not

waive any defenses they may have to Plaintiff’s claims.

                                    TIMELINESS OF REMOVAL

         10.       This Notice of Removal is timely filed in that it has been filed within thirty (30)

days after receipt of Plaintiff’s Complaint by Allons. 28 U.S.C. § 1446(b)(1). The instant

removal is also within one year of the commencement of the underlying action as required by 28

U.S.C. § 1446(c)(1). As noted above, Plaintiff commenced this action on February 16, 2021.

         11.       Defendants have filed in the New Haven Superior Court, and served upon

Plaintiff’s counsel, their Notice of Filing Notice of Removal to Federal Court dated February __

2021. A copy has been appended hereto as Exhibit 5.

         WHEREFORE, Defendants respectfully request that Civil Action Docket No. NNH-

CV21-6111445-S pending in the Judicial District of New Haven at New Haven Superior Court of

Connecticut be removed to this Court.




4826-8741-4749.1                                                                            Page 3 of 5
             Case 3:21-cv-00259-MPS Document 1 Filed 03/01/21 Page 4 of 5




                                            Respectfully submitted,
                                            DEFENDANTS
                                            JUSTIN GAGNE;
                                            ALLONS ENTERPRISES, LLC

                                            By: /s/ Angeline N. Ioannou / CT 18096
                                            Angeline N. Ioannou
                                            LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                            185 Asylum Street, Suite 2603
                                            Hartford, CT 06103
                                            HartfordEService@LewisBrisbois.com
                                            Angeline.Ioannou@LewisBrisbois.com
                                            Direct: 860.566.8046
                                            Fax: 860.748.4857




4826-8741-4749.1                                                        Page 4 of 5
             Case 3:21-cv-00259-MPS Document 1 Filed 03/01/21 Page 5 of 5




                                     CERTIFICATE OF SERVICE

         This is to certify that on this first day of March, 2021, a copy of the foregoing was filed

electronically on the Court’s CM/ECF system. Notice of this filing will be sent to all counsel of

record for viewing via the Court’s ECF system.

Michael W. Cahill, Esq.
Law Offices of Michael W. Cahill
43 Trumbull Street
New Haven, CT 06510
Accepts electronic service: mikecahilllaw@gmail.com
(Counsel for Plaintiff – Luigio Zaccariello)


                                                              /s/ Angeline N. Ioannou
                                                              Angeline N. Ioannou




4826-8741-4749.1
